
	

114 SRES 430 ATS: Supporting the designation of April 20, 2016, as “Cheyenne Mountain Day”.
U.S. Senate
2016-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 430
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2016
			Mr. Gardner (for himself and Mr. Bennet) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting the designation of April 20, 2016, as Cheyenne Mountain Day.
	
	
 Whereas, since 1966, Cheyenne Mountain Air Force Station (in this preamble referred to as Cheyenne Mountain) in Colorado Springs, Colorado, has been a synergistic hub for tracking security threats worldwide, serving as an essential component to the defense of North America and to global security;
 Whereas countless space and ground sensor data collections are synthesized at Cheyenne Mountain, providing vital information for the key threat assessments needed to ensure the safety and security of millions of people throughout North America;
 Whereas the 21st Space Wing at Peterson Air Force Base in Colorado Springs, Colorado, provides operational support and infrastructure sustainability;
 Whereas the 721st Mission Support Group at Cheyenne Mountain provides dedicated daily sustainment to more than 13 mission partners performing the national security mission inside of the Cheyenne Mountain Complex;
 Whereas, every day, more than 1,000 military and civilian personnel of the United States and Canada, residing in Colorado and working at Cheyenne Mountain, are ever vigilant in ensuring the collective common defense of North America;
 Whereas Cheyenne Mountain is— (1)a valuable national security asset;
 (2)seen as one of the greatest engineering marvels of its time; and (3)relevant both now and in the future;
 Whereas Colorado is proud to be a nexus of capabilities that provide for the defense of North America, which is critical to global security not only today but also in the future; and
 Whereas April 20, 2016, is the 50th anniversary of Cheyenne Mountain achieving full operational capability and would be an appropriate date to designate as Cheyenne Mountain Day: Now, therefore, be it
		
	
 That the Senate— (1)supports the designation of April 20, 2016, as Cheyenne Mountain Day;
 (2)recognizes the strategic importance of Cheyenne Mountain Air Force Station to the defense of North America; and
 (3)commends the efforts of the 21st Space Wing, the 721st Mission Support Group, and the 1,000 military and civilian personnel of the United States and Canada working at the Cheyenne Mountain Complex to support the collective common defense of North America.
			
